

116 HR 5044 IH: World War II Pacific War Heroes Congressional Gold Medal Act
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5044IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. Bost (for himself, Mr. Lowenthal, Mr. Brindisi, Mr. Banks, Mr. Cisneros, Mr. Bilirakis, Mr. Pappas, Mr. Cox of California, and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo grant a Congressional Gold Medal, collectively, to the men and women of the United States Armed
			 Forces and Merchant Marine, as well as citizen and non-citizen civilians
			 who served honorably with the U.S. military, who were surrendered,
			 captured, or abandoned to become prisoners of war (POWs) of Imperial Japan
			 throughout the Japanese Empire in the Pacific Theater of World War II from
			 December 7, 1941, to September 2, 1945.
	
 1.Short titleThis Act may be cited as the World War II Pacific War Heroes Congressional Gold Medal Act. 2.FindingsCongress finds the following:
 (1)The United States POWs held by Imperial Japan in the Pacific Theater during World War II, with most held in captivity for more than three years, are Pacific War heroes who represent the American spirit of courage, tenacity, and faith.
 (2)Imperial Japan did not abide by the Geneva and Hague Conventions for the humane treatment of POWs. (3)The United States POWs held by Imperial Japan during World War II numbered more than 27,000 with more than 11,000 or 40 percent perishing before the end of War.
 (4)On December 7, 1941, Imperial Japan attacked not only Pearl Harbor in the United States Territory of Hawaii, but also the other United States possessions and military installations in the Pacific of the Philippines, Guam, Wake Island, Howland Island, and Midway as preludes to full-scale invasions and military occupation throughout the Asia-Pacific region.
 (5)By the end of day, December 8, 1941, more than 300 United States Marines, sailors, diplomats, and Mariners in China became the first United States prisoners of war of Imperial Japan with most held for the full duration of the war;
 (6)Ninety-eight percent of the United States POWs of Imperial Japan fought in the heroic battles of Guam, Wake Island, Sunda Strait, Halsey-Doolittle Raid, Bataan, and Corregidor, all within the first six months of World War II.
 (7)Most of the United States airmen, infantrymen, sailors, and Marines surrendered in defense of the Netherlands East Indies in March 1942 were sent to be slave laborers on the Thai-Burma Death Railway or at construction projects in Changi, Singapore.
 (8)On April 9, 1942, approximately 12,000 United States military personnel and 66,000 Filipino soldiers became POWs with the surrender of the American-Filipino forces on the Bataan Peninsula in the Philippines.
 (9)April 9, 1942, marked the beginning of the infamous Bataan Death March where the Imperial Japanese Army forced all American and Filipino forces from Marviveles or Bagac up the Bataan Peninsula on a three-part, three-province, nearly 100-mile trek north to the makeshift POW facility Camp O’Donnell at Capas, Tarlac. An estimated 650 American and 5,000–10,000 Filipino soldiers died on the Bataan Death March, while hundreds of men remain unaccounted for.
 (10)On May 6, 1942, Corregidor Island, then operating as the military command center for all the Philippines, United States Forces in the Philippines (USFIP), was surrendered. Nearly 10,000 American soldiers, sailors, airmen, and Marines as well as more than 3,000 Filipino soldiers and nurses became POWs of Imperial Japan.
 (11)The May 6, 1942, fall of Corregidor Island and subsequent surrender of all the Philippines Islands marked the end of the U.S. Asiatic Fleet; the U.S. Army Forces in the Far East (USAFFE), and the U.S. Far East Air Force (USFEAF).
 (12)Included in the surrenders the Philippines were female nurses of United States Army, Navy, Philippine Army, and civilian volunteers who became the first large group of American women in combat and, counted with the Army and Navy nurses surrendered on Guam in December 1941, comprised the first group of American military women taken captive and imprisoned by an enemy.
 (13)More than 14,000 Americans POWs were transported aboard hellships—in the holds of unmarked merchant ships—from Pacific battle sites to be used as slave laborers; one-third of all POW deaths resulted from attacks on the hellships by friendly fire from American submarines or aircraft.
 (14)More than 600 members of the United States Merchant Marine including one female Mariner, became prisoners of Imperial Japan, many of whom were turned over to Japanese control after being first captured by Nazi Germany’s naval forces. Fifteen percent were killed by either Imperial Japan Navy officers during capture or died in Japanese POW camps.
 (15)Throughout World War II, the Imperial Japanese military maintained approximately 775 POW camps throughout the Empire: 185 POW camps on the Home Islands of Japan and 590 in other areas of the Pacific Theater, which includes an unknown number of temporary camps.
 (16)A priority of International Military Tribunal for the Far East (IMTFE), also known as the Tokyo War Crimes Tribunal and the ad hoc American and Allied military tribunals throughout the Asia Pacific from 1945 to 1951 was to obtain justice for the maltreatment of POWs. Approximately seventy-five percent of the more than 5,600 defendants were charged with offenses against POWs. This reflects the July 26, 1945, Potsdam Declaration’s warning that, stern justice shall be meted out to all war criminals, including those who have visited cruelties upon our prisoners.
 (17)President Ronald Reagan first proclaimed National Former Prisoner of War Recognition Day in 1988, which was established to coincide with April 9, the anniversary of the start of the Bataan Death March.
 (18)In 2009, the Government of Japan issued an official, Cabinet of Japan approved apology saying We extend a heartfelt apology for our country having caused tremendous damage and suffering to many people, including prisoners of wars, those who have undergone tragic experiences in the Bataan Peninsula, Corregidor Island, in the Philippines, and other places.
 (19)In 2010, the Government of Japan initiated an annual visitation program for former United States POWs of Japan and family members to visit Japan for remembrance, reconciliation, and healing.
 (20)It is time to recognize the ordinary men and women who found uncommon courage in extraordinary circumstances to fight the impossible and endure the unimaginable for freedom from tyranny and oppression.
 (21)The Congressional Gold Medal is an appropriate way to honor the service of the United States POWs held by Imperial Japan in World War II and to highlight the unique imprisonment of these Pacific War heroes and their poignant history of sacrifice, perseverance, patriotism, and faith.
 3.DefinitionsIn this Act— (a)the term prisoners of war of Imperial Japan includes any individual who—
 (1)was taken prisoner— (A)by Japan while serving honorably in the service of the United States at any time during the period beginning on December 8, 1941, and ending on September 2, 1945;
 (B)was taken prisoner by the Japanese while serving in an active-duty status under the command of the United States Army Forces in the Far East (USAFFE), United States Forces in the Philippines (USFIP), American-British-Dutch-Australian (ABDA) Command, Southwest Pacific Area (SWPA), Pacific Ocean Area (POA), China-Burma-India (CBI), Southeast Asia Command (SEAC), 1st Defense Battalion, Wake Island (Marines), Guam Battalion (Marines), 4th Marines, Marine Raiders, U.S. Asiatic Fleet, Twentieth Air Force, Far East Air Force, United States Army Air Forces, and the War Shipping Administration; or
 (C)was taken prisoner on Attu Island in the Aleutians part of Alaska on June 7, 1942; (2)was not granted parole (release) by Imperial Japanese forces during World War II; and
 (3)holds veterans’ status or a certificate of honorable service for their service in the Pacific Theater of World War II when taken prisoner by Japan; (b)the term Pacific Theater means China, the Central Pacific, Southeast Asia, and the Southwest Pacific of World War II; and
 (c)the term Secretary means the Secretary of the Treasury. 4.Congressional gold medal (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design to the United States to the men and women of the United States military and merchant marine as well as citizen and non-citizen civilians who fought with the U.S. military and were surrendered, captured, or abandoned to become prisoners of war of Imperial Japan during World War II, in recognition of their dedicated and vital service during World War II.
 (b)Design and strikingFor the purposes of the award described in subsection (a), the Secretary of the Treasury (in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian institution
 (1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution’s National Museum of American History, where it shall be displayed as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution’s National Museum of American History should make the gold medal received under paragraph (1) available for display at other locations, particularly at locations that are associated with the prisoners of war of Imperial Japan during World War II, such as The Harry S. Truman Library and Museum, The MacArthur Memorial, National Prisoner of War Museum; National Museum of the Pacific War, and New Mexico Military Museum.
 5.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 4, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
		6.Status of medals
 (a)National medalsMedals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			